Long, J.
A petition in a tax proceeding was presented by George W. Carpenter to the circuit court, in chancery, of Muskegon county, for a writ of assistance to put him in possession of certain lands in that county. An answer and cross-petition were filed by Arthur Jones. It appeared that Mr. Carpenter applied to the auditor general in February, 1897, to purchase this property, which was held by the State under its bid for the unpaid taxes for the years 1891, 1892, and 1893. On July 27, 1897, the deed was issued to him by the auditor general. At the time of making the application for the purchase, he also paid to the auditor general th,e taxes and charges for the years 1894 and 1895. By the cross-petition of Mr. Jones, it *92appears that on April 3, 1894, he applied to the county treasurer of Muskegon county for a certificate as to the taxes on said property, and the treasurer signed and issued to him the following certificate:
“Office of County Treasurer, Muskegon County.
“I, the treasurer of said county, do hereby certify that no taxes are charged against lot 1 of block 123 of Durkee’s addition to the city of Muskegon, in said county, and that all taxes thereon are paid, as appears by the books in tins office.
“Dated Muskegon, Michigan, April 3, 1894.”
This certificate was made at a time when Mr. Jones was about to make a loan and give a mortgage upon the property; and, in the present proceeding, Mr. Jones testified that, to the best of his recollection, he had paid the taxes for the years 1891, 1892, and 1893, though he was unable to find the tax receipts. On October 23, 1897, Mr. Jones made application to the auditor general to have issued a certificate of error, and sent the auditor general, with such application, the certificate of the county treasurer heretofore set out. This application was denied. At the time of making this application, Mr. Jones redeemed the lands from the sale of 1894; and in his cross-petition he now asks that the sales for the former years be set aside, and he be permitted to pay the taxes on the lands for these years. Upon the hearing in the court below a rehearing was ordered. It was thereupon decreed that Mr. Jones might pay the taxes for the years 1891, 1892, 1893, and 1895 to Mr. Carpenter, with interest thereon from February 2, 1897; and the auditor general was directed to issue and deliver to Mr. 'Jones the certificate of error, canceling and setting aside the tax deed. From this decree, Mr. Carpenter appeals.
The case comes so squarely within the case of Hough v. Auditor General, 116 Mich. 663, that no comments need be made. The decree is affirmed, with costs against Mr. Carpenter, in favor of Mr. Jones, the cross-petitioner
The other Justices concurred.